DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed April 15, 2022, which amends claims 1 and 14. Claims 1-19 are pending. 

Drawings
The drawings were received on April 15, 2022.  These drawings are accepted.

Response to Amendment
Applicant’s filing of replacement drawing sheets, filed April 15, 2022, caused the withdrawal of the objection of the drawing sheets as set forth in the Office action mailed February 17, 2022.
Applicant’s amendment of the claims, filed April 15, 2022, caused the withdrawal of the rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Deng et al. (J. Mater. Chem. C 2013, 1, 8140-8145) as set forth in the Office action mailed February 17, 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “provided that when A5 is benzene, X1 is a single bond, n is 0, a5 is 0, and a3 is at least one, then the at least R3 group is a cyano group-substituted C6-C10 aryl group” does not contain support in the specification. The specification contains support for the broader per amended claims and the specific compounds claimed in claim 14, but the specification does not have support for the added limitation. The limitation was added to overcome what was taught in the prior art and the specification does not have support for the specific limitations in the amendment.
Claims 2-13 and 15-19 are rejected due to the dependence of the claims on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Organic Electronics 2013, 14, 1009-1014) (hereafter “Lee”) in view of Deng et al. (J. Mater. Chem. C 2013, 1, 8140-8145) (hereafter “Deng”) and Takeda (US 2009/0072727) (hereafter “Takeda”).
Regarding claims 1-19, Lee teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (page 1012 last paragraph and Fig. 5).  Lee teaches that the light emitting layer comprise a host material and a blue phosphorescent dopant (page 1012 last paragraph).  Lee teaches that that host material has the following structure, 
    PNG
    media_image1.png
    136
    188
    media_image1.png
    Greyscale
 (page 1011 Scheme 1 and page 1012 last paragraph compound CzDBF).  
Lee does not tach where the carbazole group and the dibenzofuran group are ortho to each other and does not teach where the phenylene group comprises a cyano group.
Deng teaches a similar electroluminescent device (page 8142 right column last paragraph).  Deng teaches that light emitting layer emits blue light and comprises a phosphorescent dopant and a host material (page 8142 right column last paragraph and page 8144 Table 1).  Deng teaches the host materials can have the following structure, 
    PNG
    media_image2.png
    142
    141
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    119
    141
    media_image3.png
    Greyscale
 (page 8141 Scheme 1 and page 8144 Table 1).  Deng further teaches the following host materials, 
    PNG
    media_image4.png
    125
    157
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    131
    139
    media_image5.png
    Greyscale
 (page 8141 Scheme 1 and page 8144 Table).  Deng when 
    PNG
    media_image5.png
    131
    139
    media_image5.png
    Greyscale
 is used as the host instead of 
    PNG
    media_image4.png
    125
    157
    media_image4.png
    Greyscale
 the device has improved efficiency (page 8144 Table 1).  This shows that change the position of the carbazole group from the meta to the ortho position can improve the efficiency of the device.
Takeda teaches a similar electroluminescent device (paragraphs [0383]-[0390]).  Takeda teaches the following host materials, 
    PNG
    media_image6.png
    196
    210
    media_image6.png
    Greyscale
,  
    PNG
    media_image7.png
    136
    197
    media_image7.png
    Greyscale
, and 
    PNG
    media_image8.png
    118
    227
    media_image8.png
    Greyscale
 (is a single example), and Takeda teaches that adding the cyano group to the compound improve the efficiency and lowers the drive voltage of the device (paragraphs [0099] and [0383]-[0396], Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the compound of Lee, so the carbazole group and the dibenzofuran group are ortho to each other.  The motivation, as taught by Deng, would have been to improve the efficiency of the device.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the compound of Lee, so the phenylene group is substituted with a cyano group, as taught by Takeda.  The motivation would have been to lower the drive voltage and improve the efficiency of the device.
These modifications would lead to compounds that meet applicant’s claimed compounds 1-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759